       Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 1 of 26




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA


 COMMON CAUSE GEORGIA, as an
 organization,

                                    Plaintiff,




v.                                                  Case No. 18-cv-
                                                    COMPLAINT

BRIAN KEMP, in his official capacity as
Secretary of State of Georgia,


                                 Defendant.


                                 INTRODUCTION

      1.     This is an action seeking to protect against the denial of Georgia

citizens' fundamental right to vote as a result of malfeasance or tampering with

Georgia's voter registration database—a threat made more acute in the last few

days by the actions of Defendant. Plaintiff Common Cause Georgia, a non-partisan

voter advocacy organization that is a part of Common Cause, a national

organization, asks this Court to issue declaratory and injunctive relief to ensure that
       Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 2 of 26




the provisional ballots cast by affected voters are properly counted. Specifically,

Plaintiff seeks an Order requiring that provisional ballots be counted in Georgia in

a manner consistent with federal and state constitutional and statutory law. As

there is no way to investigate in a timely manner how many voters have been

affected by the security vulnerabilities the Defendant has chosen not to address—

and in recent days exacerbated—Plaintiff respectfully submits that provisional

ballots are the only practical proxy for identifying affected voters and ensuring

they do not lose their votes as a result of Defendant's reckless conduct.

                          JURISDICTION AND VENUE

      2.     This case arises under the Constitution and laws of the United States

and the State of Georgia. This Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331, 1343, and 1367. This Court has jurisdiction to

grant declaratory and injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

      3.     Venue is proper in this district pursuant to 28 U.S.C. § 1391, because

Defendant resides in this district and a substantial part of the events or omissions

giving rise to Plaintiffs claims occurred in this district.

                                      PARTIES

      4.     Plaintiff COMMON CAUSE GEORGIA is a chapter of Common

Cause, a non-partisan citizen lobby organized as a not-for-profit corporation under
       Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 3 of 26




the laws of the District of Columbia, and devoted to electoral reform, ethics in

government and to the protection and preservation of the rights of all citizens to

vote in national, state and local elections, including the education of voters about

voting rights and procedures. Common Cause is one of the nation's leading

grassroots, democracy-focused organizations and has over 1.2 million members

nationwide and chapters in 30 states. Common Cause Georgia has 18,785 members

and supporters in Georgia. Since its founding, Common Cause has been dedicated

to the promotion and protection of the democratic process, including the right of all

citizens to vote in fair, open, and honest elections. Common Cause conducts

significant non-partisan voter-protection, advocacy, education, and outreach

activities to ensure that voters are registered and have their ballots counted as cast.

In addition, Common Cause offers online tools to assist voters in registering to

vote and checking their registration status.

      5.     Common Cause Georgia has increased its efforts in the areas of

election protection, voter education, and grassroots mobilization around voting

rights in the state. As of 2017, Common Cause Georgia, alongside its partners at

New Georgia Project, Asian Americans Advancing Justice, ACLU of Georgia, and

Spread the Vote, created a program to help recruit volunteers to monitor local

board of elections meetings through the Peanut Gallery program. Common Cause
       Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 4 of 26




also works with these partners, and others, in election protection efforts during

both midterm and presidential elections. Through its volunteer recruitment for poll

monitors, Common Cause Georgia is on track to help monitor an average of five

polling locations in 22 counties for a total of 110 polling places. Common Cause

Georgia additionally engages in online petition drives, soliciting signatures from its

members and supporters urging government officials to take certain actions.

Furthermore, Common Cause Georgia participates in voter registration

events. Defendant's actions with respect to the State voter registration database

impact Common Cause Georgia's work, as its election protection program focuses

on providing resources that enable voters to participate in the election and be

educated on the questions they should ask to confirm their registration status.

Common Cause Georgia now must redouble its efforts to counter this latest

challenge to Georgia citizens' fundamental right to vote. As a result, Common

Cause Georgia has, and will continue to have, fewer resources to devote to its other

organizational activities unless the state's provisional balloting process is modified

to permit qualified and duly registered voters to have their ballots counted.

      6.     Defendant BRIAN KEMP is the Secretary of State of Georgia and the

State's chief election official.
       Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 5 of 26




                            STATEMENT OF FACTS

    The Georgia My Voter Page System is Vulnerable to Attack and Threatens to
     Cause Confusion and Potentially Improperly Restrict Voters' Right to Vote

       7.    My Voter Page, a website of the Georgia State Government, is a

public interface where voters can check their voter registration status, poll

locations, and view sample ballots for upcoming elections. The registration

records used at the polls to determine whether voters are eligible to vote are

created from data in the My Voter Page system.

       8.    As Secretary of State, Brian Kemp is responsible for the security of

voter information, including information on the My Voter Page.

       9.    On information and belief, My Voter Page and the state's voter

registration server are vulnerable to multiple security breaches.

       10.   For example, on information and belief, at least as of November 4,

2018, an individual can access My Voter Page and click on a link to get to an

insecure page, which allows the individual to view any file on the My Voter Page

server simply by typing the file name into the web browser.1 An individual can

then access any document, configuration files for the network, or cryptographic


1
  See Jordan Wilkie & Timothy Pratt, Kemp's Aggressive Gambit to Distract From
Election Security Crisis, Who. What. Why. (Nov. 4, 2018),
https://whowhatwhy.org/2018/11 /04/kei'nps-aggressive-gambit-to-distract-from-
election-security-crisis/.
       Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 6 of 26




keys.2 An attacker can also take advantage of this vulnerability and download

every Georgia voter's personally identifiable information and change or cancel the

voter registrations and data housed on the system.3 It is believed that an attacker

could potentially automate this process to change the registration of multiple voters

at once.4

      11.    Because voter history, absentee voting data, and early voting data are

public records available on the Secretary of State's website, this publicly available

information can be used to target certain demographic groups and manipulate their

data and change or cancel their registrations.

      12.    Not only could this eliminate an individual's ability to vote, but it also

could cause significant confusion at the polls. For example, Georgia voters have,

throughout this election season, reported being assigned to the wrong precinct,

being issued the wrong ballot, and not showing up in the poll books. While it is

not known how long the vulnerabilities described above have been in place or




2
  Id.
3
  M
4
  Matt Bernhard, Serious Vulnerabilities in Georgia's Online Voter Registration
System, Medium (Nov. 4, 2018), https://medium.com/@mattbernhard/serious-
vulnerabilities-in-georgias-online-voter-registration-system-cc319cbbe3d8.
       Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 7 of 26




whether they have been exploited in any way, these mistakes could possibly be the

result of vulnerabilities being exploited to change or delete voter information.5

       13.   On information and belief, several computer security and election

system experts looked at the code underlying the My Voter Page website and

concluded that voter data could be easily accessed and changed. The My Voter

Page system does not have the capability to track changes made to voter data so it

is not possible to determine the extent to which voter information has been

changed.6

    The Secretary of State Has Long Known About these Vulnerabilities and Has
            Politicized and Exacerbated, Rather than Remedied, Them.


       14.   On information and belief, multiple parties notified both the Georgia

Secretary of State and national intelligence officials of the security vulnerabilities.

       15.   As early as 2015, one of Defendant's own employees sent out

personally identifiable information to twelve news media and political

organizations.7 Defendant was aware of this breach at the time, and claimed that


5
  Jordan Wilkie & Timothy Pratt, Georgia's Voter Registration System Like 'Open
Bank Safe Door,' Who. What. Why. (Nov. 4, 2018),
https://whowhatwhy.org/2018/11 /04/exclusive-georgias-voter-registration-system-
1 ike-open-bank-safe-door/.
6
  Id.
7
  Jordan Wilkie & Timothy Pratt, Kemp's Aggressive Gambit to Distract From
Election Security Crisis, Who. What. Why. (Nov. 4, 2018),
          Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 8 of 26




"all voter information is secure and safe."8 Defendant also claimed to be engaging

Ernst & Young to review the Secretary of State's information technology policies

and procedures.9

          16.   In August 2016, on information and belief, a computer researcher

named Logan Lamb accessed the entire Georgia voter registration database and all

personally identifiable information on the database. Lamb found that the system

was not password protected and could be rewritten. The State was notified.10

          17.   It was also reported in August 2016 that Defendant rejected the

federal government's efforts to assist states with election security, and said that a

hack of Georgia's voting system "is not probable at all, the way our systems are set

up." 11




https://whowhatwhy.org/2018/11 /04/kemps-aggressive-gambit-to-distract-from-
election-security-crisis/.
8
  M
9
  Id.
10
   Id.
11
   Eric Geller, Elections security: Federal help or power grab?, Politico (Aug. 28,
2016), https://www.politico.com/story/2016/08/election-cvber-securitv-georgia-
227475.
       Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 9 of 26




       18.   In February 2017, on information and belief, a security engineer

named Christopher Grayson joined Lamb in finding that the problem persisted and

that voter information remained unprotected.12

       19.   These security breaches were the basis for a lawsuit filed against

Defendant in 2017 by the Coalition for Good Governance.13

      20.    Despite these continued warnings and the clear indications that

Georgia's voting system was vulnerable, Defendant continued to reject federal

election security assistance.14

      21.    In the last week, the Defendant has been specifically alerted to these

vulnerabilities and rather than using the resource of the State to address and fix the

problems, the Defendant has instead waged a political counter attack against the

Democratic Party.15 In so doing, he has not only failed to remedy the problem, but



12
   Jordan Wilkie & Timothy Pratt, Kemp's Aggressive Gambit to Distract From
Election Security Crisis, Who. What. Why. (Nov. 4, 2018),
https://whowhatwhy.Org/2018/l lAM/kemps-aggressive-gambit-to-distract-from-
election-security-crisis/.
13
   Verified Amended Election Contest and Compliant for Declaratory Relief,
Injunctive Relief, Damages, and Writs of Mandamus, Curling v. Kemp, No.
2017CV292233 (Fulton Cty. Ga. Super. Ct. Aug. 18, 2017).
14
   Johnny Kauffman, Georgia Says No Thanks To In-Depth Election Security Help
From Feds, WABE 90.1FM (Feb. 14, 2018), https://www.wabe.org/georgia-says-
no-thanks-election-security-help-feds/.
15
   Richard Fausset & Alan Blinder, Brian Kemp's Office, Without Citing Evidence,
Investigates Georgia Democrats Over Alleged 'Hack, 'New York Times (Nov. 4,
      Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 10 of 26




he has advertised the vulnerability of the system to those who may want to

interfere with voters' exercise of their right to vote.

       22.    On Saturday, November 3, 2018, on information and belief, David

Cross, a lawyer at Morrison Foerster, notified John Salter, a lawyer who represents

Defendant and the Secretary of State's office, of potential vulnerabilities in the

Georgia election system website.16 Cross had been contacted on Friday by a

Georgia resident with concerns about the state's My Voter Page website.17 The

resident had been looking at his information on the My Voter Page site and

realized that he was able to access, and not just view, files on his voter information

page.18 In addition to Salter, Cross also reached out to the FBI to inform them of

this potential vulnerability.19

      23.    On information and belief, Bruce Brown, a lawyer for the non-profit

Coalition for Good Governance, also notified Defendant's lawyers of the security




2018), https://www.nytimes.eom/2018/l 1/04/us/politics/georgia-elections-kemp-
voters-hack.html.
16
    Jordan Wilkie & Timothy Pratt, Kemp's Aggressive Gambit to Distract From
Election Security Crisis, Who. What. Why. (Nov. 4, 2018),
https://whowhatwhy.Org/2018/l 1/04/kemps-aggressive-gambit-to-distract-from-
election-security-crisis/.
17
    Id.
18
    Id.
x9
   Id.
                                           10
       Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 11 of 26




vulnerabilities on Saturday, November 3, 2018 "in confidence.. .so that something

could be done about it without exposing the vulnerability to the public." 20

       24.    Separately, on Saturday, November 3, 2018, the Georgia Democratic

Party was informed that the state's voter registration system possessed security

vulnerabilities.21 The Georgia Democratic Party received an email containing data

that allegedly demonstrated the system vulnerabilities.22 Sara Tindall Ghazal,

Voter Protection Director for the Democratic Party of Georgia, reached out to

cybersecurity experts, who confirmed the problems with the system.23 Ms. Ghazal

forwarded an email that the Georgia Democratic Party received to the

cybersecurity experts after receiving confirmation of the security vulnerabilities.24

On information and belief, by mid-day Saturday, those experts notified Georgia

officials of the issue.25


20
   Jordan Wilkie & Timothy Pratt, Georgia's Voter Registration System Like
 'Open Bank Safe Door,' Who. What. Why. (Nov. 4, 2018),
https://whowhatwhy.Org/2018/l 1/04/exclusive-georgias-voter-registration-system-
1 ike-open-bank-safe-door/.
21
   Jordan Wilkie & Timothy Pratt, Kemp's Aggressive Gambit to Distract From
Election Security Crisis, Who. What. Why., Nov. 4, 2018.
22
   Id.
23
   Id.
2
 Ud.
25
  Jack Gillum, Jessica Huseman, Mike Tigas, Jeff Kao, & Stephen Fowler,
Georgia Officials Quietly Patched Security Hole They Said Didn 't Exist,
ProPublica (Nov. 5, 2018), https://www.propublica.org/article/georgia-officials-
quietly-patched-security-holes-they-said-did-not-exist.
      Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 12 of 26




      25.   On Sunday, November 4, 2018, Defendant's office reacted to that

weekend's news by issuing a political press release, announcing that the office had

opened an investigation on Saturday, November 3, 2018, into the Georgia

Democratic Party for potential criminal cyber activity. The statement read:

            AFTER FAILED HACKING ATTEMPT, SOS LAUNCHES
            INVESTIGATION INTO GEORGIA DEMOCRATIC PARTY

            ATLANTA - After a failed attempt to hack the state's voter
            registration system, the Secretary of State's office opened an
            investigation into the Democratic Party of Georgia on the
            evening of Saturday, November 3, 2018. Federal partners,
            including the Department of Homeland Security and Federal
            Bureau of Investigation, were immediately alerted.

            "While we cannot comment on the specifics of an ongoing
            investigation, I can confirm that the Democratic Party of Georgia is
            under investigation for possible cyber crimes," said Candice Broce,
            Press Secretary. "We can also confirm that no personal data was
            breached and our system remains secure."

      26.   Later on Sunday, November 4, 2018, Defendant's office released

another statement on the investigation. The statement read:

            SOS RELEASES MORE DETAILS OVER FAILED
            CYBERATTACK, OFFICIALLY REQUESTS FBI TO
            INVESTIGATE

            ATLANTA - The Secretary of State's Office issues the
            following update:

            "We opened an investigation into the Democratic Party of Georgia
            after receiving information from our legal team about failed efforts to
            breach the online voter registration system and My Voter Page. We
            are working with our private sector vendors and investigators to
                                        12
       Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 13 of 26




              review data logs. We have contacted our federal partners and formally
              requested the Federal Bureau of Investigation to investigate these
              possible cyber crimes. The Secretary of State's office will release
              more information as it becomes available."

       27.    On that same day, Defendant addressed the allegations and the

investigation, and a spokeswoman for Defendant, Candice Broce, alleged that

Democrats possessed software that could pull personal voter data from the voter

registration sites.26 The Georgia Democratic Party maintains, however, that the

email in question came from someone outside of the organization and that the

Party only forwarded it to cyber security experts.27

       28.    The accusations from Defendant brought greater national (and likely

international) attention to the vulnerabilities on the state's My Voter Page and

voter registration sites.28


26
   Amy Gardner, Concerns About Voter Access Dominate Final Stretch Before
Election Day, Washington Post (Nov. 4, 2018),
https://www.washingtonpost.com/politics/concerns-about-voter-access-doiTiinate-
fmal-stretch-befoi-e-election-day/2018/11 /04/b660c216-dece-11 e8-b732-
3c72cbfl31f2 storv.html?utm term=.29e8db7bl623.
27
   Id.
28
   See, e.g.. Security experts say Georgia's voter database vulnerable to hackers.
Associated Press (Nov. 5, 2018),
https://www.nbcnews.com/politics/elections/security-experts-say-georgia-s-yoter-
database-vulnerable-hackers-n931266; Richard Fausset & Alan Blinder, Brian
Kemp's Office, Without Citing Evidence, Investigates Georgia Democrats Over
Alleged 'Hack,' New York Times (Nov. 4, 2018),
https://www.nytimes.eom/2018/l 1/04/us/politics/georgia-elections-kemp-voters-
hack.html; Rick Hasen, Brian Kemp Just Engaged in a Last-Minute Act of
                                         13
      Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 14 of 26




      29.    Defendant's decision to publicize the vulnerabilities of Georgia's

election system by attacking the Georgia Democratic Party, while the

vulnerabilities persisted, marked a continuation of Defendant's past denials that

Georgia's voting system was exploitable.

      30.    Furthermore, the statement by Defendant's spokeswoman that the

"system remains secure"29 was belied by revelations that, hours later, State

officials attempted to fix the very problems that had been exposed.30

      31.    On information and belief, there were no fixes to these vulnerabilities

for several hours after this national publicity. On information and belief,

vulnerabilities in the system persisted at least throughout Sunday, November 4.


                                 COUNT I
Violation of the Due Process Clause of the Fourteenth Amendment of the U.S.

                                   Constitution

      32.    Plaintiff repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

Banana-Republic Level Voter Manipulation in Georgia, Slate (Nov. 4, 2018),
https://slate.eom/news-and-politics/2018/l 1/georgia-governor-candidate-brian-
kemp-attempts-last-minute-banana-republic-style-voter-manipulation.html.
29
   See supra \ 19.
30
   Jack Gillum, Jessica Huseman, Mike Tigas, Jeff Kao, & Stephen Fowler,
Georgia Officials Quietly Patched Security Hole They Said Didn't Exist,
ProPublica (Nov. 5, 2018), https://www.propublica.org/article/georgia-officials-
quietly-patched-security-holes-they-said-did-not-exist.
                                         14
      Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 15 of 26




       33.   The Fourteenth Amendment protects an individual's right to vote

from deprivation without due process of law.

       34.   In the circumstances alleged here, Defendant's knowing maintenance

of an unsecure voter registration database and his amplification of public attention

to the security vulnerabilities of the voter registration database just prior to the

election have recklessly exposed voters to potential tampering with their voter

registration records. The increased risk to voters coupled with the State's existing

provisional ballot counting scheme, see Ga. Code §§ 21-2-418, 419, under which

provisional ballots will not be counted for voters whose names are not found on the

voter registration list, risk denying the right of eligible Georgia citizens to vote in

violation of the Fourteenth Amendment's Due Process Clause.

      35.    Defendant, and his agents and employees, have materially increased

the risk that eligible voters have been and will be unlawfully removed from the

State voter registration database or will have their voter registration information

unlawfully manipulated in a manner that prevents them from casting a regular

ballot, by knowingly maintaining an unsecure voter registration database and then

exacerbating the security risk by exposing the vulnerabilities in the State voter

registration database to increased publicity just prior to the election.




                                           15
      Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 16 of 26




      36.    As a result of Defendant's actions, eligible voters who have taken the

required steps to register and maintain their registrations may—through no fault of

their own—arrive at the polls on Election Day and not be permitted to cast a

regular ballot.

      37.    Defendant's actions have created a situation that is fundamentally

unfair to voters whose registrations are altered or removed. Those voters

reasonably relied on the procedures and systems established by Defendant and the

State and should not be deprived of their votes in violation of the Due Process

Clause.

      38.    Georgia's provisional ballot counting scheme fails to provide

adequate process here. A voter's provisional ballot is not counted unless elections

officials affirmatively determine that the voter is duly registered and the State's

information may not be accurate at the time the provisional ballots are counted, as

a result of Secretary Kemp's reckless maintenance of the State voter registration

database and his publication of its vulnerability just before the election.

                               COUNT II
      Undue Burden on the Right to Vote in Violation of the Fourteenth

                       Amendment of the U.S. Constitution

      39.    Plaintiff repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.
                                          16
       Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 17 of 26




       40.       The Fourteenth Amendments protects individuals' right to vote from

unreasonable burdens imposed by the State. See generally Burdick v. Takushi, 504

U.S. 428, 434 (1992); Anderson v. Celebrezze, 460 U.S. 780, 789 (1983).

       41.       In the circumstances alleged here, Defendant's maintenance of an

unsecure voter registration database, his exposure of the security vulnerabilities of

the voter registration database to further publicity just prior to the election, and the

State's provisional ballot counting scheme impose a severe burden on individuals'

right to vote.

       42.       Defendant, and his agents and employees, have materially increased

the risk that eligible voters have been and will be unlawfully removed from the

State voter registration database or will have their voter registration information

unlawfully manipulated in a manner that prevents them from casting a regular

ballot, by maintaining an unsecure voter registration database and then

exacerbating the security risk by publicizing the vulnerabilities in the State voter

registration database just prior to the election. Preventing eligible, properly

registered voters from casting regular ballots constitutes a severe burden on their

right to vote.

      43.        Georgia's provisional ballot counting scheme exacerbates the severe

burden on the right to vote of individuals who were prevented from casting ballots

                                            17
      Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 18 of 26




as a result of Defendant's actions. A voter's provisional ballot is not counted

unless election officials affirmatively determine that the voter is duly registered.

The State's voter registration information may not be accurate at the time the

provisional ballots are counted, as a result of Defendant's reckless maintenance of

the State voter registration database and his publication of its vulnerability just

before the election.

      44.    Furthermore, under the current provisional ballot system, it may be

impossible for voters to provide adequate proof of their registration, because the

information in the State voter registration database may have been manipulated at

the time the provisional ballots are counted.

                                     COUNT HI

            Violation of the Help America Vote Act, 52 U.S.C. § 21082

      45.    Plaintiff repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

      46.    The Help America Vote Act (HAVA) requires the State to provide an

individual who is not on the voter registration list or whom an election official

asserts is not eligible to vote with a provisional ballot, and the statute requires the

State to count the ballot if the voter is eligible to vote. See 52 U.S.C. 21082(a).

      47.    In light of Defendant's maintenance of an unsecure voter registration

database and his publication of the vulnerability of the database just before an
                                           18
      Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 19 of 26




election, the State's provisional ballot counting scheme violates HAVA.

Specifically, the process by which the State determines whether a provisional

ballot is valid, and the fact that the voter registration database may have been

manipulated, violates HAVA's requirement that the State count eligible voters'

provisional ballots.

                                    COUNT IV
             Violation of Art. II, Sec. 1 of the Georgia Constitution

      48.    Plaintiff repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

      49.    Article II, Section 1 of the Georgia Constitution provides that every

person who is qualified to vote "shall be entitled to vote at any election by the

people." A "qualified elector is guaranteed the fundamental right to vote provided

he or she uses one of the procedures put forth by the legislature...." Democratic

Party of Georgia, Inc. v. Perdue, 288 Ga. 720, 727 (2011).

      50.    As a result of Defendant's maintenance of an unsecure voter

registration database and his publication of the vulnerability of the database just

before an election, qualified voters who have duly registered and attempted to cast

a ballot in compliance with the procedures put forth by the legislature may be

deprived of their fundamental right to vote.



                                          19
       Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 20 of 26




        51.    Defendant's actions and his implementation of state law therefore

violate the Georgia Constitution.

                                          COUNT V

                             Violation of Ga. Code § 21-2-211

        52.    Plaintiffs repeat the allegations in the foregoing paragraphs and

incorporate them as though fully set forth herein.

       53.     The Georgia Code requires the Secretary of State to "maintain a list of

all eligible and qualified registered electors" in the State. Ga. Code § 21-2-211.

       54.     As a result of Defendant's maintenance of an unsecure voter

registration database and his publication of the vulnerability of the database just

before an election, the State voter registration list may not contain all eligible and

qualified registered electors.

       55.     Defendant's actions and his implementation of state law therefore

violate Section 21-2-211 of the Georgia Code.

                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court issue declaratory and

injunctive relief if there is a statistically significant31 increase in the percentage of

31
  A simple and commonplace statistical method called regression analysis could determine
whether the provisional ballot rate is higher in the 2018 election than in the last three federal
elections, to a level where the Court could be confident to a 95% level (an accepted standard for
academic research) that the variation was not due to natural fluctuation.
                                               20
      Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 21 of 26




provisional ballots cast (relative to the total number of votes) in the 2018 elections

as compared to the 2012, 2014, and 2016 elections: (1) statewide, (2) in counties

where the percentage of minority or African American voters is greater than the

statewide percentage, or (3) in Fulton, Gwinnett, Cobb, and DeKalb counties (the

only counties with at least 700 thousand residents).

If these conditions are met, Plaintiff requests that the Court:

      (l)Declare that Defendant's maintenance of the State voter registration

          database, his publication of its security vulnerabilities, and his

          implementation of the State's provisional ballot laws violate the Due

          Process Clause and impose a severe burden on the right to vote in

          violation of the Fourteenth Amendment;

      (2) Declare that Defendant's maintenance of the State voter registration

          database, his publication of its security vulnerabilities, and his

          implementation of the State's provisional ballot laws violate HAVA;

      (3) Declare that Defendant's maintenance of the State voter registration

          database, his publication of its security vulnerabilities, and his

          implementation of the State's provisional ballot laws violate the Georgia

          Constitution and the Georgia Code;



                                          21
Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 22 of 26




(4) Issue a temporary restraining order, preliminary injunction, and

   permanent injunction, enjoining Defendant from enforcing the State's

   provisional ballot laws, to the extent such enforcement violates federal

   law. Specifically, Plaintiffs ask:

   a. Defendant shall issue an Order to the election superintendent of each

      county or municipality directing that the superintendent generate a list

      (hereafter, "the List") of individuals who cast a provisional ballot

      during early voting period between October 15, 2018 and November

      5, 2018, and during regular voting on November 6, 2018 within his or

      her county or municipality on the basis that the voter's name was not

      found on the official list of registered voters. The List shall be

      transmitted electronically to each clerk and counsel for Plaintiff by

      9:00 a.m. November 9, 2018.

   b. Defendant shall issue an Order to the board of registrars of each

      county or municipality stating, at a minimum, as follows:

          i. Voters on the List who voted by provisional ballot shall be

             verified before other provisional ballots,

         ii. Voters on the List who fill out a provisional ballot shall be

             presumed to be validly registered and eligible and entitled to

                                    22
Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 23 of 26




           vote. Only upon a showing by clear and convincing evidence

           that a voter is not eligible and entitled to vote or was not

           registered shall the registrars reject that voter's provisional

           ballot.

       iii. No ballot shall be rejected based solely on information in the

           My Voter database. Information that can be considered as

           evidence that a voter is ineligible or not properly registered

           includes, but is not limited to: a copy of the voter's registration

           application demonstrating that it was not timely or that the

           voter was ineligible, information from the Georgia Secretary of

           State or law enforcement agencies showing that the individual

           is disqualified from voting because he or she is serving a

           sentence of confinement or parole for a felony conviction, and

           information from the Division of Motor Vehicles motor voter

           database showing that the individual moved out of the voting

           jurisdiction or has not attained voting age.

       iv. For any voter on the List whose provisional ballot has been

           rejected, the board of registrars shall, no later than 4 business

           days after the election, contact the voter in writing by

                                 23
Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 24 of 26




            forwardable mail and by telephone, where provided, stating his

            or her ballot has been rejected at the county level and the reason

            for the rejection and provide Defendant with a copy of the

            writing. Plaintiffs' counsel shall have input into the language of

           the written notice.

        v. For each ballot rejected at the county level of a voter on the

           List, the registrars shall provide Defendant with a copy of the

           provisional ballot affidavit no later than the end of the 3-day

           provisional ballot review period, along with the evidence used

           to make the determination of ineligibility,

  c. Defendant shall conduct an independent review of each ballot rejected

     at the county level and order the superintendent to count the ballot of

     any voter whose ballot was rejected in violation of this clear and

     convincing evidence standard no later than 1 week prior to the

     certification of the statewide results. If Defendant affirms the

     rejection, then Defendant shall inform the designated representative of

     Plaintiffs counsel and provide access to the evidence upon which the

     determination was made within 1 business day and in no event later

     than 4 business days prior to the certification of the statewide results.


                                  24
     Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 25 of 26




        d. The Parties shall enter into a protective order to preserve the

            confidentiality of any personally identifiable information.

        e. The Court shall retain continuing jurisdiction over any disputes over

           voter eligibility arising after Defendant's review.

  (5) Award Plaintiff the costs of this proceeding, including reasonable attorneys'

     fees and other litigation costs reasonably incurred in this action, pursuant to

     42 U.S.C. § 1988; and

  (6) Grant Plaintiff such other relief as the Court deems just and proper.



Dated: November 5, 2018

                         DLA PIPER LLP

                         By:   I si Christopher Campbell

                               Christopher G. Campbell
                               One Atlantic Center
                               1201 West Peachtree Street, Suite 2800
                               Atlanta, GA 30309-3450
                               (404) 736-7808
                               christopher.campbell@dlapiper.com

                         PAUL, WEISS, RIFKIND, WHARTON
                         & GARRISON LLP
                             Robert A. Atkins
                                   {pro hac vice application to be filed)
                                   NY Bar No. 2210771
                             Farrah R. Berse
                                   {pro hac vice application to be filed)
                                        25
Case 1:18-cv-05102-AT Document 1 Filed 11/05/18 Page 26 of 26




                             NY Bar No. 4129706
                      Makiko Hiromi
                             {pro hac vice application to be filed)
                             NY Bar No. 5376165
                      William E. Freeland
                             {pro hac vice application to be filed)
                             NY Bar No. 5450648
                      1285 Avenue of the Americas
                      New York, NY 10019-6064
                      (212)373-3000
                      ratkins@paulweiss.com
                      fberse@paulweiss.com
                      mhiromi@paulweiss.com
                      wfreeland@paulweiss.com

                BRENNAN CENTER FOR JUSTICE AT
                NEW YORK UNIVERSITY SCHOOL OF                LAW
                    Myrna Perez
                          {pro hac vice application to be    filed)
                          NY Bar No. 4874095
                    Lawrence D. Norden
                          {pro hac vice application to be    filed)
                          NY Bar No. 2881464
                    Wendy R. Weiser
                          {pro hac vice application to be    filed)
                          NY Bar No. 2919595
                    Maximillian Feldman
                          {pro hac vice application to be    filed)
                          NY Bar No. 5237276
                    120 Broadway, Suite 1750
                    New York, NY 10271
                    (646)292-8310
                    perezm@brennan.law.nyu.edu
                    nordenl@brennan.law.nyu.edu
                    weiserw@brennan.law.nyu.edu
                    feldmanm@brennan.law.nyu.edu

                      Attorneys for Plaintiff
                               26
